
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
SIXTH MODIFICATION AGREEMENT
 
This SIXTH MODIFICATION AGREEMENT (the “Agreement”) is made effective as of
February 28, 2017, by and among FRANKLIN COVEY CO., a Utah corporation
(“Borrower”), each undersigned Guarantor (together with Borrower, each a “Loan
Party” and collectively, the “Loan Parties”), and JPMORGAN CHASE BANK, N.A., a
national banking association (“Lender”).
 
RECITALS:
 
A. Lender has previously extended to Borrower one or more loans (collectively,
the “Loan”) pursuant to an Amended and Restated Credit Agreement dated as of
March 14, 2011 between Borrower and Lender (as amended and modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings given to such terms in the Credit Agreement.
 
B. Repayment of the Loan is guaranteed pursuant to the terms of an Amended and
Restated Repayment Guaranty dated as of March 14, 2011 (as amended and modified
from time to time, the “Guaranty”), executed by FRANKLIN DEVELOPMENT
CORPORATION, a Utah corporation, FRANKLIN COVEY TRAVEL, INC., a Utah
corporation, and FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation
(individually and collectively, as the context requires, and jointly and
severally, “Guarantor”), in favor of Lender.
 
C. The Loan is secured by, among other things, the Security Documents identified
in the Credit Agreement.
 
D. The Credit Agreement, Note, Guaranty, Security Documents and all other
agreements, documents, and instruments governing, evidencing, securing,
guaranteeing or otherwise relating to the Loan, as modified from time to time,
including, without limitation, in this Agreement, are sometimes referred to
individually and collectively as the “Loan Documents.”
 
E. Subject to the terms and conditions contained herein, Borrower and Lender now
desire to modify the Loan Documents to: (i) modify the fixed charge coverage
ratio covenant as set forth herein; and (ii) make such other modifications as
are set forth herein.
 
AGREEMENT:
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. ACCURACY OF RECITALS. Each of the Loan Parties acknowledges the accuracy of
the Recitals which are incorporated herein by reference.
 
2. MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are modified and amended
as of the date hereof as follows:
 
(a) Fixed Charge Coverage Ratio.  Section 6.8(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
(b)           Fixed Charge Coverage Ratio. Permit its ratio of (A) net income,
plus amortization expense, depreciation expense, interest expense, income tax
expense, rent, operating lease payments, non-cash stock compensation expense,
and 85% of the change in deferred revenue, minus any distributions or dividends
or stock repurchases (other than stock repurchases funded with amortizing debt)
minus Unfunded Capital Expenditures, for the twelve (12) month period then
ending, to (B) prior period current maturities of long term debt and capital
leases, interest expense, cash taxes paid, rent and
 

 
 

--------------------------------------------------------------------------------

 

 
operating lease payments, for the same such period, to be less than 1.15 to 1.00
as of the end of each fiscal quarter of Borrower.  As used in this Section
6.8(b), the term “Unfunded Capital Expenditures” means Capital Expenditures paid
in cash or funded with non-amortizing debt.
 
(b) Exhibits. The following Exhibits attached to the Credit Agreement are hereby
amended and restated in their entirety and replaced with the new Exhibits
attached to this Agreement:
 
OLD EXHIBIT
NEW EXHIBIT
Exhibit A – Form of Covenant Compliance Certificate
Exhibit A – Form of Covenant Compliance Certificate



 
(c) Conforming Modifications. Each of the Loan Documents is modified to be
consistent herewith and to provide that it shall be a default or an event of
default thereunder if any Loan Party shall fail to comply with any of the
covenants of any Loan Party contained herein or if any representation or
warranty by any Loan Party contained herein or in the documents delivered in
connection herewith by any Loan Party is materially incomplete, incorrect, or
misleading as of the date hereof. In order to further effect certain of the
foregoing modifications, Borrower and Guarantor agree to execute and deliver
such other documents or instruments as Lender reasonably determines are
necessary or desirable.
 
(d) References. Each reference in the Loan Documents to any of the Loan
Documents shall be a reference to such document as modified herein or as
modified on or about the date hereof.
 
3. INTENTIONALLY OMITTED.
 
4. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL. The Loan Documents are
ratified and affirmed by Borrower and shall remain in full force and effect as
modified herein. Any property or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrower in the Loan Documents.
 
5. FEES AND EXPENSES.
 
(a) Fees and Expenses. In consideration of Lender’s agreement to amend the Loan
Documents as set forth herein, and in addition to any other fees or amounts
payable by Borrower hereunder, Borrower has agreed to pay to Lender (i) all
legal fees and expenses incurred by Lender in connection herewith; and (ii) all
other costs and expenses incurred by Lender in connection with executing this
Agreement and otherwise modifying the Loan Documents. Borrower acknowledges and
agrees that such fees are fully earned and nonrefundable as of the date this
Agreement is executed and delivered by the parties hereto.
 
(b) Method of Payment. Such fees shall be paid by Borrower to Lender on the date
hereof or at such later date as such fees, costs and expenses are incurred by
Lender. Borrower and Lender agree and acknowledge that the foregoing shall not
relieve Borrower of its obligation to make future monthly payments of interest
and other amounts as required under the terms of the Loan.
 
6. BORROWER AND GUARANTOR REPRESENTATIONS AND WARRANTIES. Each of Borrower and
Guarantor represents and warrants to Lender:  (a) No default or event of default
under any of the Loan Documents as modified herein, nor any event, that, with
the giving of notice or the passage of time or both, would be a default or an
event of default under the Loan Documents as modified herein has occurred and is
continuing; (b) There has been no material adverse change in the financial
condition of Borrower or Guarantor or any other person whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender; (c) Each and all representations and
warranties of Borrower and Guarantor in the Loan Documents are
 

 
2

--------------------------------------------------------------------------------

 
 
 
accurate on the date hereof (except to the extent such representations and
warranties expressly relate to a particular date, in which case such
representations and warranties are true and correct as of such date); (d)
Neither Borrower nor Guarantor has any claims, counterclaims, defenses, or
set-offs with respect to the Loan or the Loan Documents as modified herein; (e)
The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower and Guarantor, enforceable against Borrower and Guarantor
in accordance with their terms; (f) Each of Borrower and each Guarantor is
validly existing under the laws of the State of its formation or organization,
has not changed its legal name as set forth above, and has the requisite power
and authority to execute and deliver this Agreement and to perform the Loan
Documents as modified herein; (g) The execution and delivery of this Agreement
and the performance of the Loan Documents as modified herein have been duly
authorized by all requisite action by or on behalf of Borrower and Guarantor;
and (h) This Agreement has been duly executed and delivered on behalf of
Borrower and Guarantor.
 
7. BORROWER AND GUARANTOR COVENANTS. Each of Borrower and Guarantor covenants
with Lender:
 
(a) Each of Borrower and Guarantor shall execute, deliver, and provide to Lender
such additional agreements, documents, and instruments as reasonably required by
Lender to effectuate the intent of this Agreement.
 
(b) Each of Borrower and Guarantor fully, finally, and forever releases and
discharges Lender and its successors, assigns, directors, officers, employees,
agents, and representatives from any and all actions, causes of action, claims,
debts, demands, liabilities, obligations, and suits, of whatever kind or nature,
in law or equity, that either Borrower or Guarantor has or in the future may
have, whether known or unknown, (i) in respect of the Loan, the Loan Documents,
or the actions or omissions of Lender in respect of the Loan or the Loan
Documents and (ii) arising from events occurring prior to the date of this
Agreement.
 
(c) Contemporaneously with the execution and delivery of this Agreement,
Borrower has paid to Lender all of the internal and external costs and expenses
incurred by Lender in connection with this Agreement (including, without
limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).
 
(d) On or prior to the execution and delivery of this Agreement, each of
Borrower and Guarantor shall have executed and delivered, or caused to be
executed and delivered, to Lender, each in form and substance satisfactory to
Lender, such other documents, instruments, resolutions, subordinations, and
other agreements as Lender may require in its sole discretion, including,
without limitation, the documents set forth on Schedule 1 attached hereto.
 
8. EXECUTION AND DELIVERY OF AGREEMENT BY LENDER. Lender shall not be bound by
this Agreement until (a) Lender has executed and delivered this Agreement to
Borrower and Guarantor, (b) each of Borrower and Guarantor has performed all of
the obligations of Borrower and Guarantor under this Agreement to be performed
contemporaneously with the execution and delivery of this Agreement, if any, (c)
Borrower has paid all fees and costs required under Section 5 hereof, and (d)
each Guarantor has executed and delivered to Lender a Consent and Agreement of
Guarantor in form and content acceptable to Lender.
 
9. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Guarantor and Lender in respect of the Loan and supersede
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations. No provision of the Loan Documents as modified herein may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the parties thereto.
 

 
3

--------------------------------------------------------------------------------

 

 
10. BINDING EFFECT. The Loan Documents, as modified herein, shall be binding
upon and shall inure to the benefit of Borrower, Guarantor and Lender and their
successors and assigns; provided, however, neither Borrower nor Guarantor may
assign any of its rights or delegate any of its obligations under the Loan
Documents and any purported assignment or delegation shall be void.
 
11. INTENTIONALLY OMITTED.
 
12. GOVERNING LAW. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, AT THE SOLE
OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. EACH OF THE PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.
 
13. COUNTERPART EXECUTION; EFFECTIVENESS.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  Except
as provided in Sections 7 and 8, this Agreement shall become effective when it
shall have been executed by Lender and when Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(b) Delivery of an executed counterpart of a signature page of this Agreement or
any other Loan Document by fax, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement or any other Loan Document and the transactions contemplated
hereby or thereby shall be deemed to include electronic signatures (which, for
purposes of this Section means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record), deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
[Remainder of Page Intentionally Left Blank]

 
4

--------------------------------------------------------------------------------

 

 
DATED as of the date first above stated.
 
FRANKLIN COVEY CO.
a Utah corporation
 
 
By:
/s/ Stephen D. Young
Name:
Stephen D. Young
Title:
Executive Vice President and Chief Financial Officer
 
 
“Borrower”
 
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
 
 
By:
/s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
 
 
By:
/s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
 
 
By:
/s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
 
“Guarantor”



 

 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.
a national banking association
 
 
By:
/s/ Anthony Nielsen
Name:
Anthony Nielsen
Title:
Authorized Officer
 
 
“Lender”








 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
 
SIXTH MODIFICATION
 
CLOSING DOCUMENTS
 
1.  
Sixth Modification Agreement

 
2.  
Consent and Agreement of Guarantor

 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
FORM OF COVENANT COMPLIANCE CERTIFICATE
 


 

